USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1796                                    LEEVONN CLOUD,                                Plaintiff, Appellant,                                          v.                               COMMUNITY WORKS, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                          Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Leevonn Cloud on brief pro se.            _____________            Judith Malone,  Joseph F.  Hardcastle and  Palmer &  Dodge LLP  on            _____________   _____________________      ___________________        brief for appellees.                                 ____________________                                                                             FEBRUARY 25, 1998                                 ____________________                      Per  Curiam.    Plaintiff-appellant  Leevonn  Cloud                      ___________            appeals pro  se from the  dismissal of his  amended complaint                    ___  __            for failure to state a  claim of race discrimination under 42            U.S.C.   1981.  We affirm in part, vacate in part, and remand            for further proceedings consistent with this opinion.                      The instant  complaint recounts  events surrounding            Cloud's termination from employment as a campaign manager for            Community  Works.     As   amended,  the   complaint  alleges            violations of 42 U.S.C.    1981 against Community  Works; its            Board  of Directors; Patricia  Williams, its former Executive            Director;  Frances Froehlich,  its  former Interim  Executive            Director; Robert  Paret, a member of the  Board of Directors;            and  eleven  other  individual  members of  the  Board.    In            addition, the amended complaint  alleges various claims under            state law.   The  district court dismissed  the    1981 claim            under Fed. R. Civ. P. 12(b)(6), and  it declined jurisdiction            over the state claims, see 28 U.S.C.   1367(c)(3).1                                                              1                                   ___                                            ____________________               1In the district  court, several of the  defendants argued               1            that  the complaint  should be  dismissed as  to them  on the            alternative  ground  that they  were  never properly  served.            Defendants  do  not  renew  this  argument  on  appeal,  and,            although  the district court's order of dismissal is arguably            ambiguous, we construe the dismissal as based solely on  Rule            12(b)(6).  We note that Cloud is proceeding in forma pauperis                                                        __ _____ ________            and that courts  have sometimes found "good  cause" where the            failure  to  effect  proper service  is  attributable  to the            United  States Marshal.  See, e.g.,  Dumaguin v. Secretary of                                     ___  ____   ________    ____________            Health & Human  Servs., 28 F.3d 1218, 1221  (D.C. Cir. 1994).            ______________________            However, on remand the district  court is free to revisit the            issue  whether a  failure to  effect service  is grounds  for            dismissal as to one or more of the defendants.                                          -2-                      We  review de novo the dismissal of a complaint for                                 __ ____            failure to state  a claim.  Aulson v. Blanchard, 83 F.3d 1, 3                                        ______    _________            (1st Cir.  1996).  We  accept the factual allegations  in the            complaint  as true and  indulge all reasonable  inferences in            the  plaintiff's  favor.     Id.    Contrary   to  appellees'                                         ___            suggestion,   civil  rights  claims  are  not  subject  to  a            heightened  pleading  requirement.   Moreover,  as  a  pro se                                                                   ___ __            plaintiff, Cloud is entitled to have his complaint "liberally            construed."  Estelle v. Gamble, 429 U.S. 97, 106 (1976).                         _______    ______                      Even given this generous standard, we are persuaded            that Cloud has failed to state a claim of race discrimination            against the bulk  of the defendants.   However, we  reinstate            his  claim of  discriminatory  termination against  Williams,            Paret,  and Community  Works.   In  some unspecified  period,            Williams  allegedly suggested that  Cloud not attend  a fund-            raising dance because she felt that  he would not fit in with            the white, "New Age"  people in attendance.  Paret  allegedly            questioned Cloud's ability  to conduct himself properly  in a            room full  of white people,  especially white men.   We infer            from  allegations in  the complaint  that  both Williams  and            Paret were involved  in the decision to terminate  Cloud.  We            think  that these  allegations are  sufficient  to survive  a            motion under Fed. R. Civ. P. 12(b)(6).2                                                   2                                            ____________________               2We have considered the comments alleged to have been made               2            by  Froehlich, but  are not  persuaded that  they support  an            inference of race discrimination.                                         -3-                      Our decision foreshadows  nothing about the outcome            of  this case  should the  pleadings  be tested  in a  prompt            summary judgment motion; we hold only that dismissal of the              1981 claim cannot  be upheld as to all  defendants under Rule            12(b)(6).    Cloud  has not  specifically  requested  that we            reinstate his supplemental state  law claims, and  defendants            suggest that  he is  now pursuing  them in state  court.   On            remand,  Cloud is  free to  ask  the district  court, in  its            discretion,  to  exercise  supplemental   jurisdiction.    We            express no opinion as to the merits of his state law claims.                                    Affirmed in part, vacated in part, and remanded for                      ___________________________________________________            further proceedings.            ___________________                                         -4-